DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment dated 07/12/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the swivel joint of claim 2 must be shown or the feature(s) canceled from the claim(s).  
Also, with the and/or…or structure of claim 12, specifically “the rail leg sliding profiles and/or the funnel element sliding profiles protrude beyond the guide rail or the infeed funnel” all possible permutations must be shown or the features canceled from the claims.
Further regarding claim 12, Figs 3-6 provide sufficient support for “the rolling door or rolling grille armor to slide on and along the rail leg sliding profiles and/or the funnel element sliding profiles when passing through the opening of the damping body”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, 8, 9, 11, 12, and 13 are objected to because of the following informalities:  

It is clear via the disclosure that the “a rolling door or rolling grille” in line 2 of claim 1 is referring to a rolling door system or rolling grille system. It is then therefore clear that “the rolling door or rolling grille armor” is intended to mean “the rolling door of the rolling door system or the rolling grille armor of the rolling grille system” throughout the claims. Please amend accordingly.

It is clear via the disclosure that “in the form of an elongated U-shape” in claims 7, 9, and 11 is intended to mean “having an elongated U-shape”. Please amend to eliminate superfluous language. 

It is clear via the disclosure that “a respective rail leg sliding profile is provided on the inner sides of each rail leg” in claim 7 is intended to mean “a respective rail leg sliding profile is provided on inner sides of each rail leg”. Please amend accordingly. 

It is clear via the disclosure that “curved towards the outside of the rail legs of the guide rail.” In claim 8 is intended to mean “curved away from a centerline of the rail legs of the guide rail.” Please amend accordingly.

It is clear via the disclosure that “funnel element sliding profiles is arranged on the inner side of the legs of the damping body” in claim 12 is intended to mean “funnel element sliding profiles is arranged on inner sides of the legs of the damping body”. Please amend accordingly.

It is clear via the disclosure that “the guide rail of the second guide rail device is fixed laterally on the opposite side of the building opening” in claim 13 is intended to mean “the guide rail of the second guide rail device is fixed laterally on an opposite side of the building opening”. Please amend accordingly.

Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The original disclosure states that “The infeed funnel 22 can thus be connected to the guide rail via the damping body 46, constituting a joint. The joint can, for example, be designed as a swivel joint, whereby the infeed funnel 22 can be rotated about an axis of rotation.” The original disclosure does not clearly disclose the new claim limitation “the damping body is configured as a swivel joint”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The original disclosure states that “The infeed funnel 22 can thus be connected to the guide rail via the damping body 46, constituting a joint. The joint can, for example, be designed as a swivel joint, whereby the infeed funnel 22 can be rotated about an axis of rotation.” It is unclear how “the damping body is configured as a swivel joint” as claimed, when it seems that the disclosed swivel joint must incorporate the infeed funnel and the guide rail in addition to the damping body. Please amend for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 7,389,807 – Nagare et al., hereinafter Nagare.

Regarding claim 1. 
Nagare discloses a guide rail device (Fig 2) for laterally guiding a rolling door or rolling grille armor of a rolling door or rolling grille, comprising: 
a guide rail (9, fig 5) for vertically guiding the rolling door or rolling grille armor;
an infeed funnel (see marked up fig. 7B inserted below) for guiding the rolling door or rolling grille armor into an entry area of the guide rail, and 
a damping body  disposed between the guide rail and the infeed funnel and directly connected to both the guide rail and the infeed funnel (see marked up fig. 7B inserted below to see direct connection to the infeed funnel, and figs 6 and 9 to see direct connection to guide rail 9), which wherein the damping body is made of an elastomer (Column 9, Lines 1-2; The third guide body 17 (FIGS. 7(A)-7(c)) is formed of flexible resin material - the NF rejection filed 04/12/2022 provides detail explaining how flexible resin material is an elastomer) to allow a centerline of the infeed funnel to be tilted (Fig 9 shows elastic deformation of the infeed funnel resulting in a tilting of the centerline. The damping body, being made of the same material, would also allow such tilting.) with respect to the guide rail and to dampen vibrations and shocks of the infeed funnel. (Examiner notes that the flexible resin material will inherently dampen vibrations and shocks to the infeed funnel.)

    PNG
    media_image1.png
    454
    392
    media_image1.png
    Greyscale


Regarding claim 2.  As best understood - 
Nagare discloses all limitations of claim 1.
Furthermore, Nagare discloses the damping body is configured as a swivel joint, whereby the infeed funnel is rotatable. (US-7726377-B2 – Okachi, previously made of record in this application, teaches that a plug type joint as disclosed in Nagare can be swiveled to allow rotation transverse to the axis of travel of the panel to account for misalignment and ensure smooth feeding through such misalignment. See Okachi fig 10.)  

Regarding claim 7. 
Nagare discloses all limitations of claim 1.
Furthermore, Nagare discloses the guide rail (9, fig 2) is designed in the form of an elongated U-shape having two opposite rail legs (9a, fig 2) connected to each other via a web (9c, fig 2), and 
wherein a respective rail leg sliding profile (9a,b,c, fig 2) is provided on the inner sides of each rail leg for the rolling door or rolling grille armor to slide along.

Regarding claim 8. 
Nagare discloses all limitations of claim 7.
Furthermore, Nagare discloses the infeed funnel (17c, fig 7b) comprises two opposite funnel elements (17c, fig 7b) which are inclined or curved towards the outside of the rail legs of the guide rail.

Regarding claim 9.  
Nagare discloses all limitations of claim 8.
Furthermore, Nagare discloses each of the funnel elements (17c, fig 7b) each comprise comprises a funnel element sliding profile (17c, fig 7b) for sliding of the rolling door or rolling grille armor, and 
wherein the funnel elements (17c, fig 7b) are connected to each other via a profile in the form of an elongated U-shape (Elements 17c are connected to each other via a profile in the form of an elongated U-shape by way of the body of the connecting element 17 as seen in fig 7a).

Regarding claim 10. 
Nagare discloses all limitations of claim 8.
Furthermore, Nagare discloses the funnel elements are made of metal, plastic, or an elastomer or combinations thereof. (Column 9, Lines 1-2; The third guide body 17 (FIGS. 7(A)-7(c)) is formed of flexible resin material)
	
Regarding claim 11.  
Nagare discloses all limitation of claim 1.
Furthermore, Nagare discloses the damping body (17, fig 7a) is designed in the form of an elongated U- shape having a web, two opposite legs and an opening (17b, fig 7a) for the passage of the rolling door or rolling grille armor.

Regarding claim 12. 
Nagare discloses all limitations of claim 9.
Furthermore, Nagare discloses the rail leg sliding profiles and/or the funnel element sliding profiles (17c, fig 7b) protrude beyond the guide rail or the infeed funnel (See fig 7b), and 
wherein the protruding portion of the rail leg sliding profiles or of the funnel element sliding profiles is arranged on the inner side of the legs of the damping body (See fig 7a) to allow the rolling door or rolling grille armor to slide on and along the rail leg sliding profiles and/or the funnel element sliding profiles when passing through the opening of the damping body. (Column 11, Lines 3-15; In the closing operation of the shutter curtain 1, the posture holding bar 14 is guided and moved to the guide faces 15b by the upper guide faces 15d of the first guide body 15, and the fitting pieces 5 fed from the winding drum 3 side pass from the upper end portion of the second guide body 16 having a large groove width via the second guide groove 16b and the third guide groove 17b of the third guide body 17 having a larger groove width to the rail groove 9a, whereby the fitting pieces 5 which are positionally regulated to the base positions with respect to the rail groove 9a by downwardly moving the second guide body 16 are reliably guided to the rail groove 9a side to close the opening portion.)

Regarding claim 13.  
Nagare discloses all limitations of claim 1.
Furthermore, Nagare discloses a door (Fig 1) comprising a first guide rail device and a second guide rail device wherein each of the first guide rail device and the second guide rail device comprises the guide rail device according to claim 1, and
wherein the guide rail of the first guide rail device is fixed laterally on a building opening to be locked with the door, and the guide rail of the second guide rail device is fixed laterally on the opposite side of the building opening to be locked with the door. (See fig 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagare.

Regarding claim 4.  
Nagare discloses all limitations of claim 1.
Furthermore, Nagare discloses the damping body (17, fig 6) is attached to the guide rail (9, fig 6) and to the infeed funnel (17c, fig 6). 
The applied embodiment does not disclose screwed connections for these attachments.
However, another embodiment of Nagare teaches screwed connections in general. (Phillips type screw heads can be seen in fig 8 on elements 4, 15a, and 16.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use screwed connections to attach the connecting element to the guide rail. One of ordinary skill in the art would have been motivated to make this modification in order to provide a positive connection between the components.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagare in view of US Pat. 7,726,377– Okachi.

Regarding claim 5.  
Nagare discloses all limitations of claim 1.
Furthermore, Nagare discloses the damping body (17, Fig 7c) is configured to be plug-fitted on the guide rail. (The dashed line at the bottom of fig 7c shows how the connecting element is configured to be plug-fitted on the guide rail.)
Nagare does not disclose the damping body (17, Fig 7c) is configured to be plug-fitted on the infeed funnel.
However, Okachi teaches a fitting (8, fig 10) configured to be plug-fitted on the guide rail and the infeed funnel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damping body of Nagare with the fitting of Okachi. One of ordinary skill in the art would have been motivated to make this modification in order to allow for increased modularity.	
	
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Applicant’s argument that “Nagare does not teach or suggest at least "a damping body disposed between the guide rail and the infeed funnel and directly connected to both the guide rail and the infeed funnel, wherein the damping body is made of an elastomer to allow a centerline of the infeed funnel to be tilted with respect to the guide rail and to dampen vibrations and shocks of the infeed funnel" (emphasis added), as recited in amended claim 1.” This is not persuasive, as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, the claimed limitation is “wherein the damping body is made of an elastomer” and Nagare discloses a flexible resin material, which meets the definition of elastomer. Furthermore, the functional language “to allow a centerline of the infeed funnel to be tilted with respect to the guide rail” is also met by Nagare, as a centerline is merely a reference axis through a geometric center of a part, and any deformation of the part, such as the deformation shown in fig 9 of Nagare will cause a tilting of the centerline.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the freely deformable piece cannot be flapped toward the outside.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634